Hoar, J.
The plaintiff had entered upon the land upon which the alleged trespass was committed by the defendant, under deeds of warranty. This certainly gave him a sufficient seisin and possession to maintain trespass against any person who could not show a better title. The only title of the defendant was under a deed from the plaintiff. If this deed included the land in controversy, then the defence was maintained. But the bill of exceptions does not show that any such claim was established. The defendant contended that adjoining his land there was an ancient way, and that the deeds under which the plaintiff claimed, although they included in their description of the land conveyed the land covered by the way, would not give him a title to it. But land over which there is a way may be conveyed as well as any other. If the defendant acquired any right in the way, to the extent of that right his acts upon it would be protected. If he did not, the rights of others in it could not avail him, nor prevent the plaintiff from relying upon the usual prima facie evidence of ownership.

Exceptions overruled.